DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-96 and 100 are cancelled. 
Claims 107-112 are new. 
Claims 97-99 and 101-112 are pending. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2020 has been entered.





Response to Arguments
35 USC 101

Applicant's arguments filed 2/24//2020 have been fully considered but they are not persuasive. 35 USC 101 rejection is maintained. 

Applicant argues on page 6-7

It is submitted that Applicant's claimed subject matter goes beyond merely organizing human activity. Rather, the features recited in the claims are complicated processes that must be carefully correlated together in order to provide the results that are recited in Applicant's claims.
	For example, claim 97 recites collating information related to time spans between different appointments and determining a need for travel from one appointment to a next appointment. Not only is the need for travel identified, but the different types of travel options such as flight are identified. With respect to selecting an optimum flight, user defined factors such as time, availability and cost are considered. 
Additionally, biometric data of the user is also utilized in the selection of the optimum flight. As is stated on page 19, lines 30-33, for example, if the biometric data indicates high stress levels, the travel selection can be one to maximum convenience. The ability to be able to filter through the many travel options is not an insignificant or trivial task. The limitations of independent claim 97, when considered in combination, cannot be considered to be a method of organizing human activity. 

Examiner respectfully disagrees. 

Applicant states that the claimed invention is a complicated process, however, determining whether a process is complicated or not is not a test for 101 eligibility. In addition, the claimed invention clearly falls in the abstract idea grouping of certain methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions…(Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)). For example, figures 11 and 12-14 show interactions between people with respect to a meeting where we see an event organizer and event participants. In addition, the claims fall under certain methods of organizing human activity because they deal with sales activities/business relations such as purchasing/booking airplane tickets as seen in pages 15-18 in the Applicant’s specification.  

	Applicant argues on page 7-8

Furthermore, any evaluation of the claims under Prong Two of the 2019 Guidelines can only lead to a conclusion that the claims integrate any judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception and the claim is more than a drafting effort to monopolize the judicial exception.

Examiner respectfully disagrees. 

The claimed invention generally links the use of the judicial exception to a particular technological environment, the claimed invention merely uses a computer tool to perform the abstract idea. Collating, determining, selecting, and scheduling are all merely data manipulation steps that can be done without the use of a computer. In addition, the claims are merely automating a manual process. Scheduling and purchasing an optimum flight based on received data was done before the technological age such as by travel agencies. It is clear the computer components are merely used as a tool as further seen here…adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)

Applicant argues on page 8

Applicant's specification describes the many technical improvements and advantages that are provided by the claimed subject matter. The claimed subject matter provides a practical application and the claims are patent eligible under Step 2A of the 2019 Guidelines.

Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).

In addition, the claims are not solving a technical problem, but a business problem. Page 1 of the Applicant’s specification talk about the business problem of managing a calendar with respect to a user and the user’s data. Managing a calendar is a business problem, and a technical problem and technical solution is seen in the court case of McRo. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each key frame, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set key frames and setting those key frames

Applicant argues on page 8


Examiner respectfully disagrees. 
Preemption concerns are fully addressed and rendered moot where a claim is determined to disclose patent ineligible subject matter under the two-part framework described in Mayo and Alice.  Although "preemption may signal patent ineligible matter, the absence of complete preemption does not demonstrate patent eligibility." Id.


USC 103
Applicant’s arguments, filed 2/24/2020 (pages 8-10) with respect to 35 USC 103 have been fully considered and are persuasive. Examiner withdraws 35 USC 103 rejection. 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 97-99 and 101-112 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 97-99 and 101-112 are directed to the statutory category of a system. 

Regarding step 2A-1, Claims 97-99 and 101-112 recite a Judicial Exception. Exemplary independent claim 97 recite the limitations of 
… collate information comprising at least a length of a time-span between a first appointment and a second appointment in the calendar, a current location of the user, a relative location of the first appointment and a relative location of the second appointment; determine a need for a travel activity from the relative location of the first appointment to the relative location of the second appointment; determine a space for the travel activity during the time-span; determine one or more flights corresponding to the space; collate biometric data of the user; select an optimum flight from the one or more flights corresponding to the space; and schedule and purchase travel arrangements corresponding to the selected optimum flight automatically for the user based on user-defined rules and the biometric data.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor, the claims language encompasses mere data manipulation steps of collating, determining, selecting, and scheduling that can be done without the use of a computer. In addition, determining/scheduling an optimum flight based on received data was done before the technological age such as by travel agencies, or merely going to airline counter at the airport. 
The claims also deal with meetings/calendar data, purchasing tickets, and interactions between people which deals with certain methods of organizing human activity ((business relations, sales activities) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, sensing device, device, data aggregator, wearable device, and sensor. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 97 recites
Data aggregator, processor, system
Claim 102 recites wearable device and sensor
Claim 104 recites sensor
Claim 109 states sensing device
Claims 111 states device
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen on page 15, 27, and 29.  
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05












Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure
URIBE-ETXEBARRIA JIMENEZ et al. (20130204993) Discloses a system of integrating remote services and the method of operating said system. 

Hannon (20120046986) Discloses a scheduling method, computer-readable medium, system, and an apparatus are provided. In this scheduling method, a user request is received, order of classes for each day in the user request is calculated and an organizer is populated with the calculated order of classes for each day of the week specified in the user request and provides a schedule in a predetermined output format or in a format specified by the user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MUSTAFA IQBAL/Examiner, Art Unit 3683